UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JASON WIMBERLY,
Plaintiff, 20-cv-2880 (JGK)

- against - MEMORANDUM OPINION
AND ORDER

 

AUTOMOTIVEMASTERMIND, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The pro se plaintiff, Jason Wimberly, brought this action
against automotiveMastermind, Inc. (“aM”%}, alleging
discrimination and retaliation in violation of the American with
Disabilities Act (“ADA”), 42 U.S.C. $§ 12203 & 12112, Section
1981 of the Civil Rights Act of 1866 (“Section 1981”), 42 U.S.C.
§ 1981, Title VII of the Civil Rights Act of 1964 (“Title VII"),
42 U.8.C. § 2000e et seg., the Genetic Information
Nondiscrimination Act of 2008 (“GINA”), 42 U.S.C. § 2000ff et
seq., as well as the New York State Human Rights Law (“NYSHRL”)
and the New York City Human Rights Law (“NYCHRL”).

The defendant moves to dismiss for failure to state a claim
pursuant to Rule 12(b) (6) of the Federal Rules of Civil
Procedure. For the reasons stated below, the motion is denied,

I
The following facts are drawn from the Complaint (“Compl.”)

and are accepted as true for the purposes of this motion.

 
The defendant aM, has its principal place of business in
New York City and provides software solutions to the automotive
industry. Compl. at pp. 2-4. Wimberiy, an African American male
and a New York State resident, began working at aM in August
2017 as a Sales Development Representative. Compl. TI 2, 5-6.

Wimberly alleges that he and other black male colleagues
were continuously subjected to a hostile work environment based
on their gender, race, and color. Compl. @ 11. As an example,
Wimberly alleges that white male colleagues would frequently
make inappropriate sexualized jokes and were never reprimanded.
Compl. G7 12-14. However, an African American colleague was
accused of sounding “[{t]oo [g]hetto” on the phone, was referred
to as a “{g]hetto [m]otherfucker,” and was written up for
sounding “too hood.” Compl. II 16-17. Wimberly brought concerns
about the disparate treatment of African Americans to his
supervisor, Carla Nurse, who downplayed his concerns. Compl.
{| 18. Wimberly has also alleged that he and another African
American male colleague were reprimanded about the ratio of
their sales appointments that came from interdepartmental
referrals, a practice for which white and female colleagues were
praised. Compl. WW 19-20.

On or about April 13, 2018, Wimberly was accused of
stealing food and drink from a hotel by billing the items to

other hotel rooms. Compl. II 3, 21. Wimberly was also accused of

 
refusing to leave a female co-worker’s desk when asked by the
co-worker to leave, and separately, that he compiimented another
female co-worker’s wedding ring and a purse. Compl. 7 23. These
allegations were brought to Wimberly’s attention by Nurse and
Bari Bauksbaum, Senior Human Resources Business Partner, ina
video meeting on April 20, 2018, in which Wimberly received a
final warning. Compl. If] 22-23. Wimberly admits that he
complimented his colleague on her wedding ring but denies the
other acts of which he was accused. Compl. { 24. Wimberly also
alleges that he was singled out to “stay an arm[’s] length from
all female employees.” Compl. 7 56.

Wimberly also alleges discrimination and retaliation on the
basis of disability. Compl. 7 57-59. The sales department at aM
instituted a morale-boosting policy called “Power Hour,” as part
of which the sales representative made calls while standing.
Compl. ¢ 27. Wimberly’s disabilities prevented him from standing
for a long time, and he asked for an accommodation. Compl. YF 28.
The management allowed him to remain seated but pressured him to
sit away from the rest of the sales team. Compl. @ 28.
Furthermore, Wimberly alleges he was excluded from a company
event—a celebration on the occasion of an intern’s last day at
the company~after he declined participating in an “Escape Room”
event due to his disabilities but confirmed to the Human

Resources director that he still wished to be invited to company

 
events. Compl. If 30-32. Moreover, aM’s employees wrote
disparaging remarks about persons with disabilities on a public
board. Compl. @ 1.

On July 23, 2018, Wimberly filed a petition in New York
State Supreme Court for pre-action discovery regarding the
alleged discriminatory actions and defamation to which he
alleges he was being subjected. Compl. I 4, 42. Wimberly also
alleges that he repeatedly told his colleagues that someone was
spreading misinformation about him and that he openly expressed
his concerns about potential discrimination and his intent to
file suit. Compl. @ 45.

In August 2018, Wimberly requested time off to see his
physician to refill his medications, which Nurse approved.
Compl. @ 38. Nurse then pressured him to change or cancel the
doctor’s appointment to make himseif available to attend an
early morning video meeting with Nurse. Compl. 7 40.
Approximately three weeks after he filed the New York State
Supreme Court petition, Wimberly was terminated. Compl. @ 4.

On June llth, 2019, Wimberly filed a charge of
discrimination with the Equal Opportunity Employment Commission
(“EFOC”). Compl. at 3. The EEOC staff told him that they would
issue him a right to sue letter, but the complaint does not

state whether Wimberly received the letter or on what date. Id.

 

 
Ir
In deciding a motion to dismiss pursuant to Rule 12(b) (6),
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff's favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

2007).! The Court's function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legaliy

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

 

1985). The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 

(2009).

While the Court should construe the factual allegations in
the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions.” Id. When

presented with a motion to dismiss pursuant to Rule 12 (b) (6),

 

1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.

 
the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing
suit and that are either in the plaintiff’s possession or that
the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

 

282 F.3d 147, 153 {2d Cir. 2002).
When faced with a pro se complaint, the Court must
“construe [the] complaint liberally and interpret it to raise

the strongest arguments that it suggests.” Chavis v. Chappius,

 

618 F.3d 162, 170 (2d Cir. 2010). “Even in a pro se case,
however, . . . threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not
suffice.” Id. Thus, although the Court is “obligated to draw
the most favorable inferences” that the complaint supports, it

“cannot invent factual allegations that [the plaintiff] has not

pled.” Id.; see also Yajaira Bezares C. v. The Donna Karan Co.

 

Store LLC, No. 13-cv-8560, 2014 WL 2134600, at *1 (S.D.N.Y. May
22, 2014).
IEE
The defendant argues that the complaint should be dismissed
because the claims under Title VII, the ADA, and GINA are
untimely, because the Section 1981 claim fails to state a claim,
and because the Court should decline to exercise supplemental

jurisdiction over the state and local law claims.

 

 
A

The defendant argues that the Title VII, the ADA, and GINA
claims should be dismissed because they were filed more than 90
days after the EEOC issued the right-to-sue letter.

Actions alleging employer violations of Title VII, the ADA,
and GINA are subject to the same administrative procedure
requirements. See 42 U.S.C. §$§ 2000e-5{e) (1); Id. § 12117 (a)
(adopting the administrative procedures of Title VII to the
ADA); Id. § 2000ff-G6(a) (1) (adopting the administrative

procedures of Title VII to GINA); McInerney v. Rensselaer

 

Polytechnic Inst., 505 F.3d 135, 138 (2d Cir. 2007) (Title VII

 

and ADA}; Yajaira Bezares C. v. The Donna Karan Co. Store LLC,
No. 13-cv-8560, 2014 WL 2134600, at *5 (S.D.N.Y¥. May 22, 2014)
(GINA). Pursuant to these requirements, a plaintiff must first
file a charge with the EFOC. McInerney, 505 F.3d at 138. Then,
after the EEOC issues a right-to-sue letter, a claim must be
filed in a federal district court within 90 days of the

claimant’s receipt of the letter. Tiberio v. Allergy Asthma

 

Immunology of Rochester, 664 F.3d 35, 37 {2d Cir. 2011). In

 

determining when the right-to-sue letter was received, courts
rely on a presumption that a notice provided by a government
agency was received three days after its mailing. Id.

In this case, the plaintiff states that he filed a charge

with the EEOC on June 11, 2019 and the BROC staff told him that

 

 
they would issue him a right to sue letter, but the complaint is
silent on whether the plaintiff received a right-to-sue letter
from the BEOC or when he received it. Instead of information in
or documents attached to the complaint, the defendant relies on
a copy of the notice of right to sue that the defendant included
as an exhibit with the motion to dismiss and which states that
the notice was mailed on December 19, 2019. Based on that date,
together with the three-day delivery presumption, the defendant
calculates that the action was commenced 15 days past the 90-day
deadline. On this basis, the defendant argues that the claims
brought pursuant to Title VII, ADA, and GINA must be dismissed
as untimely.

As an initial matter, on a motion to dismiss, with a few
exceptions that do not apply here, the Court cannot consider
materials outside the plaintiff’s complaint without converting
the motion to a motion for summary judgment under Federal Rule
of Civil Procedure 56. See Chambers, 282 F.3d at 152-53.
Therefore, the Court cannot consider the defendant’s exhibit in
ruling on the motion to dismiss.

Furthermore, the Second Circuit Court of Appeals has held
that “the burden of pleading and proving Title VII exhaustion
lies with defendants and operates as an affirmative defense.”

Hardaway v. Hartford Pub. Works Dep’t, 879 F.3d 486, 491 (2d

 

Cir. 2018). And because the exhaustion rules under the ADA and

 
GINA incorporate the Title VIE rules by reference, the same
reasoning applies to those claims. Accordingly, the plaintiff
does not need to plead facts in the complaint demonstrating that
he followed the requisite administrative procedures, See Abbas
v. Dixon, 480 F.3d 636, 640 (2d Cir. 2007) (“The pleading
requirements in the Federal Rules of Civil Procedure . . . do
not compel a litigant to anticipate potential affirmative
defenses ... and to affirmatively plead facts in avoidance of
such defenses.”). As the Court of Appeals made clear in the
analogous context of an affirmative defense based on the statute
of limitations, “dismissal is appropriate only if a complaint

clearly shows the claim is out of time.” Harris v. City of N.Y.,

 

186 F.3d 243, 250 (2d Cir. 1999}; see also Hardaway, 879 F.3d at

 

491 (reasoning that BEOC administrative filing requirements
operate like a statute of limitations). Because the complaint in
this case does not conclusively establish that the plaintiff
failed to follow the administrative procedures, including the
90-day filing rule, the claims cannot be dismissed for failure
to comply with the procedures.

Accordingly, the motion to dismiss the Title VII, ADA, and

GINA claims is denied.

 
B

The defendant next argues that the Section 1981 claims
should be dismissed for the plaintiff's failure to allege facts
showing that he is entitled to relief.

To establish a claim under Section 1981, a plaintiff must
establish that (1) the plaintiff is a member of a racial
minority; (2) the defendant intended to discriminate against the
plaintiff on the basis of race; and (3) the discrimination
concerned “one of the statute’s enumerated activities,” Brown v.
City of Oneonta, 221 F.3d 329, 339 (2d Cir. 2000). The
enumerated activities include the rights “to make and enforce
contracts, to sue, be parties, give evidence, and to the full
and equal benefit of all laws and proceedings for the security
of persons and property as is enjoyed by white citizens.” 42
U.S.C. § 1981(a). This language has been interpreted to
encompass discrimination in private employment. See Johnson v.

Ry. Express Agency, 421 U.S. 454, 459-60 (1975); Ofori-Tenkorang

 

v. Am. Int’l Grp., Inc., 460 F.3d 296, 300 (2d Cir. 2006). The

 

plaintiff bears the burden throughout an entire Section 1981
lawsuit to “prove that, but for race, [the plaintiff] would not
have suffered the loss of a legally protected right.” Comcast
Corp. v. Nat’l Ass’n of Afr. Am.-Owned Media, 140 5S. Ct. 1003,

1019 (2020).

10

 
The plaintiff in this case alleges two theories of
discrimination: disparate treatment and hostile work
environment.

To survive a motion to dismiss a disparate treatment claim
under Section 1981, the complaint must plausibly allege that
“the plaintiff is a member of a protected class, was qualified,
suffered an adverse employment action, and has at least minimal
support for the proposition that the employer was motivated by

discriminatory intent.” Littlejohn v. City of N.Y., 795 F.3d

 

297, 311 (2d Cir. 2015). “A plaintiff sustains an adverse
employment action if he or she endures a materially adverse
change in the terms and conditions of employment. . . . An
adverse employment action is one which is more disruptive than a
mere inconvenience or an alteration of job responsibilities.”

Brown v. City of Syracuse, 673 F.3d 141, 150 (2d Cir. 2012).

 

In this case, the defendant only contests that the
plaintiff was the subject of an adverse employment action. To
support the disparate treatment claim, the plaintiff alleges
that he was subjected to “excessive scrutiny,” namely, a warning
about the ratio of his sales appointments that came from
interdepartmental referrals. However, such “reprimands without
any accompanying negative consequences . . . do not constitute

an adverse employment action.” Allen v. City of New York, No.

 

18-cv-9663, 2019 WL 5450874, at *6 (S.D.N.Y¥. Oct. 23, 2019); see

11

 
also Bennett v. Watson Wyatt & Co., 136 F. Supp. 2d 236, 248

 

(S.D.N.Y. 2001), aff'd, 51 F. App’x 55 (2d Cir. 2002)
{collecting cases in which courts found that “reprimands,
threats of disciplinary action and excessive scrutiny do not
constitute adverse employment actions”). Accordingly, the
Section 1981 claim fails under a disparate treatment theory.

“In order to establish a hostile work environment claim
under 42 U.S.C. § 1981, a plaintiff must show that the workplace
was so severely permeated with discriminatory intimidation,
ridicule, and insult that the terms and conditions of her
employment were thereby altered. A hostile working environment
is shown when the incidents of harassment occur either in
concert or with a regularity that can reasonably be termed
pervasive. The plaintiff must show more than a few isolated
incidents of racial enmity, although a hostile work environment
can also be established through evidence of a single incident of

a

harassment that is extraordinarily severe.” Fincher v.

Depository Tr. & Clearing Corp., 604 F.3d 712, 723-24 {2d Cir.

 

2010).

In this case, the plaintiff has failed to establish a
hostile work environment. The complaint includes an ailegation
that the plaintiff and other African American men were subject
to disproportionate scrutiny, while white male colleagues made

sexualized jokes without consequence, and that an African

12

 
American colleague was told he sounded “[{t]oo [g]hetto” on the
phone and was referred to as a “[g]hetto [m]otherfucker.” The
complaint also alleges that the plaintiff was the subject of
various false accusations. These allegations do not rise to the
requisite level of severity and pervasiveness. First, the Court
of Appeals and courts in this circuit have found that allegation
of reprimands and scrutiny similar to or worse than the conduct
alleged in this case do not suffice to create a hostile work

environment. See, e.q., Littlejohn, 795 F.3d at 321 (finding no

 

hostile work environment where the defendant used harsh tones
with the plaintiff, wrongfully reprimanded the plaintiff, said
to the plaintiff “you feel like you are being left out,” and
that he did not “understand the culture” at the company);

Fleming v. MaxMara USA, Inc., 371 F. App'x 115, 119 (2d Cir.

 

2010) (concluding that no hostile work environment existed even
though “defendants wrongly excluded [the plaintiff] from
meetings, excessively criticized her work . . . threw books, and

sent rude emails to her”); Davis-Molinia v. Port Auth. of N.Y. &

 

N.d., No. O8-cv-7586, 2011 WL 4000997, at *11 (S.D.N.¥., Aug.
19, 2011) (finding that “diminished [job] responsibilities,”
Xexclu[sion] from staff meetings,” deliberate “avoid[ance],”

“yvell({ing] and talk[ing] down to,” and an increased workload of

menial tasks, among other factors, was not enough to show that

13

 
defendants’ conduct was sufficiently severe or pervasive),
aff'd, 488 F. App’x 530 (2d Cir. 2012).

Second, the allegation regarding a colleague being demeaned
appears to capture an isolated incident that did not rise to the
level of severity needed to support a claim of a hostile work

environment. See Dickens v. Hudson Sheraton Corp., LLC, 167 F.

 

Supp. 3d 499, 516-17 & 517 n.12 (S.D.N.Y¥. 2016) (collecting
cases for the proposition that “[i]solated incidents of
discriminatory comments or conduct are not sufficient to
establish a hostile work environment”). Third, the allegations
of the plaintiff’s being the subject of various false
accusations include no nexus to the plaintiff’s race, let alone
the requisite showing that race was a but-for cause, see
Comcast, 140 S. Ct. at 1019, and accordingly cannot support a
hostile work environment claim pursuant to Section 1981.
Therefore, the complaint does not include sufficient facts to
demonstrate a hostile work environment.

Accordingly, motion to dismiss with respect to the Section
1981 claim is granted and the claim is dismissed without
prejudice.

Cc

The defendant argues that the Court should decline to

exercise supplemental jurisdiction over the plaintiff's state

and local law claims if the Court dismisses all of the

14

 
plaintiff's federal law claims. This argument is moot because
the Court has not dismissed the federal claims in their entirety
and the Court continues to have subject matter jurisdiction over
the case.
CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the foregoing reasons, the
motion to dismiss is denied with respect to the Title VII, ADA,
GINA, NYSHRL, and NYCHRL claims. The motion to dismiss is
granted without prejudice with respect to the Section 1981
claim. The plaintiff may file an amended complaint within thirty
(30) days of this order.

The Clerk of the Court is directed to close docket numbers
32, 35, and 56,
SO ORDERED.

Dated: New York, New York
May 21, 2021

nn
(
y

f John G. Koeltl
United States District Judge

15

 
